 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BRUCE MORRELLI, et al.,                             Case No. 1:18-cv-01395-NONE-SAB

12                  Plaintiffs,                          ORDER RE STIPULATION TO EXTEND
                                                         STAY OF ACTION TO COMPLETE
13           v.                                          MEDIATION

14   CORIZON HEALTH, INC.,                               (ECF No. 50)

15                  Defendant.

16

17          Plaintiffs, on behalf of themselves and a putative class of similarly situated individuals,

18 filed a complaint against Defendant Corizon Health, Inc. (“Defendant”) in Fresno County

19 Superior Court on September 5, 2018, alleging various wage-and-hour claims under California
20 law. On October 9, 2018, Defendant removed the complaint to the Eastern District of California.

21 (ECF No. 1.) After two motions to dismiss were filed and decided by the district judge, this

22 action is now proceeding on Plaintiff’s second amended complaint, filed on March 1, 2019.

23 (ECF No. 25.)

24          This matter has been stayed multiple times to allow for settlement negotiations and

25 preparation for mediation. (ECF Nos. 36, 41, 44, 47, 49.) The most recent stay of the action was

26 granted on March 25, 2020, and is set to automatically lift today, April 8, 2020. (ECF No. 49.)
27 Today, April 8, 2020, the parties filed a stipulation indicating they have chosen a mediator and

28 request a further stay of the action to allow for the completion of the mediation session scheduled


                                                     1
 1 for August 11, 2020. (ECF No. 50.) The parties proffer that the mediation is scheduled for such

 2 date because an earlier date would be prohibitive due to the COVID-19 healthcare emergency,

 3 particularly because Defendant is a healthcare provider. (Id. at 3.) The Court finds good cause

 4 to extend the stay of this action pending completion of mediation.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      This matter is STAYED until August 25, 2020;

 7          2.      The stay will automatically lift on August 25, 2020, unless the parties file a

 8                  stipulation requesting a further stay; and

 9          3.      On or before August 25, 2020, the parties shall file a joint status report advising

10                  the Court as to the outcome of the mediation and proposing further deadlines for

11                  litigation if necessary if the matter is not settled.

12
     IT IS SO ORDERED.
13

14 Dated:        April 8, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
